Title: To George Washington from Major General Johann Kalb, 1 December 1777
From: Kalb, Johann
To: Washington, George



Camp [Whitemarsh, Pa.] 1st Xber 1777.

Rest, Recruiting & Cloathing being most necessary for the army I am of opinion that taking Winter quarters at Wilmington almost behind the Ennemy, will not answer the purpose, because every movements the Ennemies will make Up Schuylkill river we must follow their motions or be cut off from our Stores, or forced to fight whether it will Suit us or not, I am apprehensive this position will of necessyty bring on a Winter Campaign.
It appears to me, unless His Excellency has very Strong reasons, to maintain Delawar State & part of Chester County, that more tranquility & safety could be expected between Lancaster & Reading by building partly hutts for that purpose, if it is equally (as was observed by several Gentlemen) unavoidable to have hutts near & about Wilmington.

Baron de Kalb

